 


113 HR 2695 IH: American Public Housing Act of 2013
U.S. House of Representatives
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2695 
IN THE HOUSE OF REPRESENTATIVES 
 
July 16, 2013 
Mr. Jeffries (for himself, Ms. Bass, Ms. Brown of Florida, Mr. Carson of Indiana, Ms. Clarke, Mr. Clay, Ms. Hahn, Ms. Jackson Lee, Ms. Kelly of Illinois, Mrs. Carolyn B. Maloney of New York, Ms. Meng, Ms. Moore, Mr. Nadler, Ms. Norton, Mr. Rangel, Mr. Rush, Ms. Wilson of Florida, Mr. Gutiérrez, Mrs. Christensen, Mrs. Beatty, Mr. Johnson of Georgia, Mr. Takano, and Mr. Lewis) introduced the following bill; which was referred to the Committee on the Budget
 
A BILL 
To amend the Balanced Budget and Emergency Deficit Control Act of 1985 to exempt from sequestration the public and Indian housing programs of the Department of Housing and Urban Development. 
 
 
1.Short titleThis Act may be cited as the American Public Housing Act of 2013.  
2.Exemption of public and Indian housing programs of the Department of Housing and Urban Development from sequestrationSection 255 of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by redesignating subsection (j) (relating to the identification of programs) as subsection (l) and by inserting before subsection (l) the following new subsection:  
 
(k)Public housing accountsThe following accounts for the Department of Housing and Urban Development shall be exempt from reduction under any order issued under this part:Choice Neighborhoods Initiative.Indian Housing Loan Guarantee Fund Program Account.Native American Housing Block Grants.Native Hawaiian Housing Block Grant.Project-Based Rental Assistance.Public Housing Capital Fund.Public Housing Operating Fund.Tenant-Based Rental Assistance.. 
 
